EXHIBIT 12.3 Page 1 OHIO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 292,925 $ 342,766 $ 330,398 $ 211,639 $ 197,166 Interest and other charges, before reduction for amounts capitalized and deferred 116,868 74,051 77,077 90,952 83,343 Provision for income taxes 241,173 278,303 309,995 123,343 101,273 Interest element of rentals charged to income (a) 107,611 104,239 101,862 89,354 79,954 Earnings as defined $ 758,577 $ 799,359 $ 819,332 $ 515,288 $ 461,736 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 113,137 $ 71,491 $ 75,388 $ 90,356 $ 83,343 Subsidiaries’ preferred stock dividend requirements 3,731 2,560 1,689 597 - Adjustments to subsidiaries’ preferred stock dividends to state on a pre-income tax basis 3,014 1,975 1,351 651 - Interest element of rentals charged to income (a) 107,611 104,239 101,862 89,354 79,954 Fixed charges as defined $ 227,493 $ 180,265 $ 180,290 $ 180,958 $ 163,297 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 3.33 4.43 4.54 2.85 2.83 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12.3 Page 2 OHIO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 292,925 $ 342,766 $ 330,398 $ 211,639 $ 197,166 Interest and other charges, before reduction for amounts capitalized and deferred 116,868 74,051 77,077 90,952 83,343 Provision for income taxes 241,173 278,303 309,995 123,343 101,273 Interest element of rentals charged to income (a) 107,611 104,239 101,862 89,354 79,954 Earnings as defined $ 758,577 $ 799,359 $ 819,332 $ 515,288 $ 461,736 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 113,137 $ 71,491 $ 75,388 $ 90,356 $ 83,343 Preferred stock dividend requirements 6,463 5,062 4,324 5,149 - Adjustments to preferred stock dividends to state on a pre-income tax basis 5,264 4,072 3,758 3,263 - Interest element of rentals charged to income (a) 107,611 104,239 101,862 89,354 79,954 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 232,475 $ 184,864 $ 185,332 $ 188,122 $ 163,297 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 3.26 4.32 4.42 2.74 2.83 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
